In a negligence action to recover damages for personal injuries, etc., plaintiffs appeal from an order of the Supreme Court, Rockland County, dated September 13, 1973, which denied their motion to vacate a prior order of the same court, entered April 25, 1973, dismissing the action. Order affirmed, with $20 costs and disbursements. Special Term was correct in disposing of the motion in the manner set forth in the order appealed from. Hopkins, Acting P. J., Latham, Margett, Brennan and Shapiro, JJ., concur.